Citation Nr: 0121437	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-43 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected this appeal.

In November 1996 and August 1998, the Board remanded the case 
to the RO for additional development.  The RO issued a 
supplemental statement of the case (SSOC) in November 2000 
which continued the denial of service connection for PTSD.  
The case has since been returned to the Board.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served in Vietnam for approximately 15 
months.  His military occupational specialty (MOS) was light 
vehicle driver.  The veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal and Vietnam Campaign 
Medal; no combat indicative citations, awards or decorations 
were authorized.

3.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

4.  The veteran has been diagnosed with PTSD.

5.  The veteran's claimed in-service stressors are not 
substantially corroborated by credible supporting evidence.
CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for PTSD.  According to the veteran, he was 
assigned to I Field Force Vietnam (IFFV) special liaison 
team, which was affiliated with the 29th Republic of Korea 
(ROK) regiment, also known as the White Horse Division.  The 
veteran testified that although his assigned MOS was light 
vehicle driver, he accompanied a Lieutenant Colonel (LTC) 
Jones as a radio operator and would go into the field with 
the 29th ROK regiment.  It was during these operations that 
he witnessed atrocities performed by the Koreans against the 
Vietnamese.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and imposed 
additional notification requirements on the VA.  See 
38 U.S.C.A. §§  5103, 5103A and 5107 (West Supp. 2001).

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).

The veteran was informed in the October 1993 rating decision, 
April 1994 statement of the case (SOC), August 1995 SSOC, 
January 1998 SSOC, and November 2000 SSOC, of what was needed 
to substantiate his claim.  Specifically, that his claimed 
in-service stressors needed to be verified.  Additionally, 
the veteran was requested to provide information regarding 
his stressors and LTC Jones in letters dated March 1997, 
August 1998 and March 2000.  The Board concludes that the 
discussions in the rating decisions, SOC, SSOC's and letters 
sent to the veteran, informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001).  In connection with his claim for 
service connection, the veteran has identified VA as well as 
private medical treatment.  A review of the record indicates 
that identified records have been obtained by the RO or 
submitted by the veteran and associated with the claims 
folder.  

The Board notes that the veteran has not been provided a VA 
examination in connection with his claim.  However, as will 
be explained below, the in-service stressors claimed by the 
veteran could not be verified.  As such, a diagnosis of PTSD 
linked to the claimed stressors would not aid the veteran in 
establishing service connection for PTSD.  

Additionally, the Board notes that the RO has made exhaustive 
attempts to verify the veteran's claimed in-service 
stressors.  Information was sought and received from the 
United States Armed Services Center for Research of Unit 
Records regarding verification of the veteran's stressors, 
and the RO has unsuccessfully attempted to ascertain the full 
name and location of LTC Jones from the veteran.  The veteran 
has also failed to provide any further information regarding 
the existence of corroborating evidence of his stressors.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist the veteran in this case.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991);
38 C.F.R. § 3.304(f) (1997).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended.  Establishing service connection 
for PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000); see Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, the more favorable law is that which is currently 
in effect, and, accordingly, it will be applied in the 
adjudication of this appeal.

With regard to the second element under 38 C.F.R. § 3.304(f), 
the validity of the averred stressor, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 1991).  When a veteran is found to have engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), 
(f); see Cohen, supra.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Given the requirements for a successful PTSD claim, it must 
first be determined if the veteran engaged in combat with the 
enemy during his averred stressors.  The veteran testified 
that he was assigned as a special liaison to the 29th ROK 
regiment.  He specifically alleges that he witnessed various 
atrocities committed on North Viet Cong soldiers and 
prisoners of war, as well as several North Viet Cong nurses, 
while accompanying the 29th ROK in October and December 1968, 
and that he acted as a radio operator and was responsible for 
calling in air strikes.  The veteran further states that he 
became close to two Vietnamese children who were killed in a 
mortar attack on their village.

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VA Op.G.C. Prec. 12-99 (October 18, 1999).  
The veteran's DD-214 indicates he served in Vietnam for 
approximately 15 months and was awarded the National Defense 
Service Medal, Vietnam Service Medal and Vietnam Campaign 
Medal.  No combat indicative awards, medals or decorations 
were authorized.  His MOS was light vehicle driver.  Service 
personnel records also indicate the veteran was assigned to 
HHC I FFORCEV USARPAC-Vietnam from September 1968 to May 1969 
as a "light vehicle driver (sp liaison)" and was 
subsequently assigned to the 297th Trans Co. USARPAC-Vietnam 
as a light vehicle driver from May 1969 to December 1969.  
These assignments appear to be consistent with his MOS.  

The information contained in the veteran's service personnel 
records and DD-214 fails to establish that he was engaged in 
combat with the enemy while in Vietnam.  His MOS was non-
combat in nature and no combat related citations are noted.

Additionally, although the Operational Reports - Lessons 
Learned (OR-LL's) for IFFV and the 10th Aviation Battalion 
for the period August 1968 to October 1969 document combat 
operations, enemy activities, and casualties in the Ninh Hoa 
and Nha Trang areas, there is no indication that the 
veteran's component of the IFFV, the HHC, was involved in any 
of these combat actions.

As for the veteran's testimony that he was stationed with the 
29th ROK regiment, and saw combat related atrocities, there 
is no indication in the accumulated records to support such a 
reassignment other than the special liaison notation in his 
service personnel records, and this does not indicate in what 
capacity or to whom he served as a special liaison.  
Accordingly, the Board finds the veteran was not engaged in 
combat with the enemy.

Because the record does not support a finding that the 
veteran was in combat, his stressors need to be verified.  In 
an effort to verify the veteran's claimed in-service 
stressors, the Board recognizes that the RO has conducted 
exhaustive development.  In November 1992, the RO sent a 
letter to the U.S. Armed Services Center for Research of Unit 
Records (USACRUR) (formerly U.S. Army Joint Services 
Environmental Support Group) requesting verification of the 
veteran's stressors.  In September 1993, USACRUR responded 
with OR-LL's for IFFV for the quarterly periods ending 31 
October 1968, 30 April 1969 and 31 October 1969.  In the 
cover letter attached to the records, USACRUR responded that 
it was able to verify that the veteran was a light vehicle 
operator but not that he was assigned radio operator duties.  
No specific mention of the veteran's possible assignment to 
the ROK regiment is included in this letter beyond a notation 
that the 29th ROK regiment operated in these areas.  USACRUR 
did indicate that the specific incidents of atrocities 
against civilians and the enemy alleged by the veteran, while 
they may be true, were unresearchable and unverifiable, and 
seldom found in combat records.

In response to the November 1996 Board remand, the RO 
requested copies of morning reports for HHC, IFFV for the 
relevant time periods from the National Archives and Records 
Administration (NARA).  The RO further indicated it was 
especially interested in any entries concerning the special 
liaison team to the ROK forces and entries concerning LTC 
Jones or Colonel Gossett.  A response to this request 
indicated there was no mention of LTC Jones in the morning 
reports. 

In response to the Board's August 1998 remand, the RO asked 
the service department and the USACRUR to conduct a search to 
fully identify LTC Jones.  The RO specifically requested the 
service department to search commander's hierarchy for the 
following Vietnam units: HHC 1 FFORCV USARPAC-Vietnam for the 
period 9/24/68 to 5/20/69; 297th Trans. Co. (CE or CT) 
USARPAC-Vietnam for the period 5/21/69 to 12/5/69; and IFFV 
special team affiliated with the 29th ROK regiment, also 
known as the White Horse Division, for the period 9/68 to 
12/69.  A search of the rosters for September 1968 to 
December 1969 failed to identify a LTC Jones.  USACRUR 
responded that it had no records concerning LTC Jones.

Subsequently, in May 2000, the RO sent a letter to the 
veteran requesting that he provide his exact chain of command 
structure and the parent unit of LTC Jones' unit.  The Board 
notes that the RO requested information from the veteran 
regarding LTC Jones on several occasions and no additional 
information was provided.  

Based on the above, there is no indication in the evidence of 
record that the veteran's stressors can be corroborated or 
that LTC Jones can be located.  While the Board recognizes 
that the veteran believes the asserted stressors occurred, in 
the present case, the law requires additional verification 
beyond the veteran's assertions.  Unfortunately, evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based has not been presented.

The veteran has been diagnosed with PTSD, among other 
psychiatric disorders, on various occasions since 1989.  
However, the Board notes that the diagnoses did not 
specifically link the veteran's symptomatology to an in-
service stressor, although some of the diagnoses were related 
generally to the veteran's experiences in Vietnam.  In any 
case, notwithstanding the fact that the veteran does have a 
diagnosis of PTSD, service connection for PTSD is not 
warranted because there is no credible supporting evidence 
that the claimed in-service stressors occurred.


ORDER

Entitlement to service connection for PTSD is denied.




		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals



 

